SCHEB, Judge.
The defendant was convicted of kidnapping and battery, offenses he committed in 1987. The trial judge sentenced the defendant to life for the kidnapping and one year imprisonment for the battery, the sentences to be served consecutively. He listed twenty-nine reasons for departure.
The defendant’s only point on appeal addresses the departure sentence. We agree with the defendant that all of the reasons *628for departure from the sentencing guidelines are either invalid as a matter of law or are not supported by the record.
We affirm the defendant’s convictions, but remand for resentencing within the recommended range of the guidelines. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
SCHOONOVER, C.J., and CAMPBELL, J., concur.